DETAILED ACTION

Response to Amendment
1. 	The formal drawings filed on 11/18/2021 have been entered.
	Claims 1, 2, 12, 13, 15 and 16 have been amended.
	Claims 1-17 and newly added claims 18-20 are pending.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 4-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (“Duan”) US PG-Pub 2005/0181587/Wei et al., “Carbon Nanotube Circuits: Opportunities and Challenges,” EDAA (2013) in view of Avci et al. (“Avci”) US PG-Pub 2014/0175376.
Duan discloses in Figs. 2, 4A and 48A a transistor comprising: a substrate (e.g. element 208) ; a channel (e.g. element 100, ¶[0131]) having a first side and a second side opposite the first side and disposed on the substrate; a source (e.g. element 202) disposed on the first side of the channel; a drain (e.g. element 206) disposed on the first side of the channel and spaced apart 
Similarly, Wei discloses in Fig. 1 a transistor comprising: a substrate; a channel (Fig. 1) having a first side and a second side opposite the first side and disposed on the substrate; a source disposed on the first side of the channel; a drain disposed on the first side of the channel and spaced apart from the source by a physical channel length; and a gate disposed on the second side of the channel and having a gate length and a surface even with or extending from the substrate.    
Duan/Wei teaches the device structure as recited in the claim. The difference between Duan/Wei and the present claim is the recited physical channel length of less than about 10 nm and a gate length greater than the physical channel length. 
Avci discloses a transistor comprising a physical channel length of less than about 10 nm (e.g. 3 nm, abstract and ¶[0029]) and a gate having a gate length (e.g. 9 nm, ¶[0014]) greater than the physical channel length.
Avci's teachings could be incorporated with the device Duan/Wei which would result in the claimed invention of a physical channel length of less than about 10 nm and a gate length greater than the physical channel length. The motivation to combine Avci's teachings would be to provide a low power device with improved subthreshold slopes, enhancing its efficiency as taught by Avci (¶[0018]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Avci's teachings to arrive at the claimed invention.

Re claim 5, Duan/Wei discloses a dielectric (Fig. 1 and ¶[0475] of Wei and Duan respectively) disposed between the gate and the nanotube.  	
Re claim 6, Duan/Wei discloses wherein the gate overlaps at least one of the source or the drain (Figs 2 and 1 of Wei and Duan respectively).    
Re claim 7, the recitation calling for, “… configured to operate at a clock frequency …” constitutes a function language and does not distinguish over the combined references of Duan/Wei and Avci regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of being configured to operate …. In re Casey, 152 USPQ 235 (CCPA 1967).
Re claim 19, Wei discloses wherein the source extends beyond a first edge of the gate and the drain extends beyond a second edge of the gate opposite the first edge and further comprising:  a source contact in electrical communication with the source; and a drain contact in electrical communication with the drain (Fig. 1).
5.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan/Wei in view of Avci as applied to claim 1 above, and further in view of Liu et al. (“Liu”) USPAT 10,256,320 and Hussain et al. (“Hussain”) US PG-Pub 2014/0008606.
The combined references of Duan/Wei and Avci teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited gate pitch.  

	Since both Hussain and Liu teach a contacted gate pitch range which is a range that lies within or overlaps the disclosed ranges, it would have been obvious to incorporate the teachings Hussain and Liu for its advantages of operating the device with minimal control voltage thereby providing power efficiency.
		Furthermore, the Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 3, the combined references do not specifically teach the recited parasitic capacitance. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art .
6.	Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan/Wei in view of Avci as applied to claim 1 above, and further in view of McEwan (“McEwan”) USPAT 6,191,724.
The combined references of Duan/Wei and Avci teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited gate clock frequency.  
McEwan discloses a transistor configured to operate at a clock frequency within the recited range (e.g. 6 GHz, col. 3, lines 6-9).    
McEwan's teachings could be incorporated into combined references which would result in the claimed invention. The motivation to combine McEwan's teachings would be to provide transistor operations based on an application able to adapt to many different functions/activities.
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate McEwan's teachings to arrive at the claimed invention.
7.	Claims 8-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hussain and Liu.
Chen discloses in Fig. 10B a transistor comprising: a channel (e.g. element 1013) having a first side and a second side opposite the first side; a source (e.g. element 1010) disposed on a 
Chen teaches the device structure as recited in the claim. The difference between Chen and the present claim is the recited gate pitch.  
Liu discloses a transistor having a contacted gate pitch within the recited range (col. 1, lines 20-25). Similarly, Hussain discloses a transistor having a contacted gate pitch within the recited range (¶[0026]).
The teachings of Hussain/Liu could be incorporated with Chen’s device which would result in the claimed invention. Since both Hussain and Liu teach a contacted gate pitch range which is a range that lies within or overlaps the disclosed ranges, it would have been obvious to incorporate the teachings Hussain and Liu for its advantages of operating the device with minimal control voltage thereby providing power efficiency.
		Furthermore, the Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that 
Re claim 9, the combined references do not specifically teach the recited parasitic capacitance. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). Note that in the instant case, the general conditions (e.g. device material, gate pitch and gate/channel length) have been met by the combined references.
Re claim 10, Chen discloses wherein the channel comprises a nanotube (abstract and ¶[0060]) in electrical communication with the source and the drain.  
Re claim 11, Chen discloses a dielectric (e.g. element 704) disposed between the gate and the nanotube.  	
Re claim 12, the recitation calling for, “… configured to operate at a clock frequency …” constitutes a function language and does not distinguish over the combined references of Chen and Hussain and Liu regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of being configured to operate …. In re Casey, 152 USPQ 235 (CCPA 1967).
Re claim 20, Hussain discloses wherein the contacted gate pitch within the recited range (¶[0026]).

s 8-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan/Wei in view of Hussain and Liu.
Duan discloses in Figs. 2, 4A and 48A a transistor comprising: a channel (e.g. element 100, ¶[0131]) having a first side and a second side opposite the first side; a source (e.g. element 202) disposed on a first side of the channel; a drain (e.g. element 206) disposed on the first side of the channel; and a gate (e.g. element 204), disposed on the second side of the channel, overlapping at least one of the source or the drain.
Similarly, Wei discloses in Fig. 1 a transistor comprising: a channel Fig. 1) having a first side and a second side opposite the first side; a source disposed on a first side of the channel; a drain disposed on the first side of the channel; and a gate, disposed on the second side of the channel, overlapping at least one of the source or the drain.
Duan/Wei teaches the device structure as recited in the claim. The difference between Duan/Wei and the present claim is the recited gate pitch.  
Liu discloses a transistor having a contacted gate pitch within the recited range (col. 1, lines 20-25). Similarly, Hussain discloses a transistor having a contacted gate pitch within the recited range (¶[0026]).
The teachings of Hussain/Liu could be incorporated with the device Duan/Wei which would result in the claimed invention. Since both Hussain and Liu teach a contacted gate pitch range which is a range that lies within or overlaps the disclosed ranges, it would have been obvious to incorporate the teachings Hussain and Liu for its advantages of operating the device with minimal control voltage thereby providing power efficiency.
		Furthermore, the Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the 
		Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 9, the combined references do not specifically teach the recited parasitic capacitance. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). Note that in the instant case, the general conditions (e.g. device material, gate pitch and gate/channel length) have been met by the combined references.
Re claim 10, Duan/Wei discloses wherein the channel comprises a nanotube in electrical communication with the source and the drain (Fig. 1 and ¶¶[0121-0123] of Wei and Duan respectively).  

Re claim 12, the recitation calling for, “… configured to operate at a clock frequency …” constitutes a function language and does not distinguish over the combined references of Duan/Wei and Hussain/Liu regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of being configured to operate …. In re Casey, 152 USPQ 235 (CCPA 1967).
Re claim 20, Hussain discloses wherein the contacted gate pitch within the recited range (¶[0026]).

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the Teo reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
10.	Claims 13-18 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein after patterning the one of the source drain, patterning the other of the source drain on the channel opposite the gate as required in independent claim 13.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pourghaderi et al. (US PG-Pub 2017/0179283) discloses a transistor comprising a gate overlapping at least one of the source and drain regions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893